Citation Nr: 0530899	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for premature ovarian 
failure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1999, which denied service connection for premature 
ovarian failure.  In September 2003, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded for additional 
development in February 2004.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  There is no competent evidence linking premature ovarian 
failure, diagnosed six years after service, to any events in 
service, including menstrual irregularities, or exposure to 
toxins while in the Persian Gulf.

3.  Premature ovarian failure is not an undiagnosed or 
chronic multisymptom illness related to Persian Gulf service.


CONCLUSION OF LAW

Premature ovarian failure was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in September 2003; 
service medical records; VA examination reports dated in 1999 
and 2004; private medical records from R. Traum, M.D., dated 
in 1996, and from R. Loy, M.D., dated in 1997; VA medical 
records dated from 1992 to 2002; letters from the U.S. 
Department of Defense dated in 1997; a 2002 letter from a VA 
nurse practitioner; and several articles and fact sheets on 
the subject of premature ovarian failure.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the appellant's claim.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In general, a grant of service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran contends that service connection is warranted for 
premature ovarian failure.  She has presented two theories-
one based on direct service incurrence, and the other based 
on exposure to toxic substances while she was in Southwest 
Asia during the Gulf War-either of which she believes is 
sufficient for a grant of service connection, with the 
application of the doctrine of reasonable doubt.  These two 
theories will be addressed in turn, below.



Direct Service Incurrence

The veteran contends that she had problems with her menstrual 
cycle in service, but that the birth control pills she was 
prescribed masked the symptoms of premature ovarian failure.  
In support, she points to a diagnosis of amenorrhea in 
service.  She contends that she remained on birth control 
pills throughout service, but that after service, in May 
1992, she had amenorrhea and dysmenorrhea, but was advised to 
keep a calendar, and was prescribed birth control pills to 
regulate her cycle.  She continued with birth control pills 
until 1995, when, after the cessation of the pills, she did 
not have a menstrual period until birth control pills were 
started after premature ovarian failure was diagnosed.  She 
believes that if she had not been prescribed birth control 
pills on these occasions when amenorrhea was noted, premature 
ovarian failure may have been diagnosed at that time.  

On the veteran's examination for entry onto active duty in 
March 1987, she reported regular menstrual periods, with no 
dysmenorrhea.  She said she was taking birth control pills.  

Service medical records show the veteran was followed 
regularly in the Women's Health Clinic for periodic 
gynecological examinations, as well as for oral contraceptive 
assessments.  In addition, she was treated for various 
gynecological conditions, including yeast infections, 
chlamydia, and genital warts.  There is no evidence, lay or 
medical, that any of these conditions played any part in the 
onset of premature ovarian failure.  

The veteran contends that she had abnormalities in her 
menstrual cycle in service, and the medical evidence supports 
this assertion.  For example, on a gynecological examination 
on February 24, 1988, it was noted that he last menstrual 
period had been January 18, 1988 (i.e., a little over 5 weeks 
earlier).  However, on a birth control pill assessment on 
July 6, 1988, her last menstrual period was noted to have 
begun June 13, 1988.  

In December 1988, she reported that she had missed a period, 
and that the previous month's period had been scanty.  She 
said she was taking her birth control pills, and had not 
missed any.  A pregnancy test was negative.  The assessment 
was amenorrhea, and the veteran was advised to return in a 
month if she did not have menses.  The record next shows a 
gynecological examination on April 4, 1989, when her last 
menstrual period was noted to have been February 17, 1989 
(nearly 7 weeks earlier).  She denied any gynecological 
problems taking birth control pills.  No comment was made, 
and she continued taking birth control pills.  

In October 1989, her last menstrual period was noted to have 
been in August 1989, two months earlier.  In February 1990, 
she complained of bleeding twice a month while on birth 
control pills, and she was switched to a different oral 
contraceptive.  While subsequent reports in April 1990, May 
1990, and September 1990 did not disclose more than a month 
between menses, in May 1991, it was noted that her last 
period had been 6-1/2 weeks earlier, in April 1991.  The 
separation examination in June 1991 did not include any 
gynecological history or examination.  

Subsequent to service, VA medical records show that in May 
1992, the veteran said she had stopped taking oral 
contraceptives in early April.  She said she had been taking 
them for six years to regulate her monthly periods.  She 
reported that she had had a period in April after coming off 
the pills, and again in May 1992, with a 21-day cycle.  She 
was prescribed birth control pills.  In February 1995, she 
said her last monthly period had begun several days earlier.  
She said she had monthly periods lasting about 4-5 days.  She 
reported dysmenorrhea for 4 years, since the Gulf War.  In 
August 1995, it was reported that she had menses every 28 
days, which lasted 4-5 days, and that she was on oral 
contraceptives for regulation of menses.  

After that, no irregularities were shown in the evidence of 
record until a January 1996 VA gynecological cytopathology 
report, which noted, by way of diagnosis and history, that 
her last menstrual period had occurred two months earlier.  

The records next show an evaluation in June 1996, by R. 
Traum, M.D., for amenorrhea since coming off birth control 
pills in December 1995.  A detailed history was obtained on 
the initial consultation.  The veteran began taking pills at 
the age of 15, when she became sexually active.  Before that, 
her periods had occurred monthly, but had a prolonged flow.  
At the age of 16, she stopped the pill for one month, got a 
spontaneous period, and went back on the pill.  She stopped 
taking oral contraceptives in December 1995, and had not had 
a menstrual period since.  Two months later, she had 
developed hot flashes.  

As family history, it was noted that her older sister had 
been treated for infertility, with anovulation and suspected 
premature ovarian failure, but was still menstruating.  

Dr. Traum continued to evaluate the veteran over the next six 
months, and, although she experienced some menstrual periods 
during this time, Dr. Traum noted that it was "obviously an 
anovulatory cycle."  

A history obtained during a July and August 1997 evaluation 
by R. Loy, M.D., included a report that the veteran's mother 
had become menopausal at the age of 38 years.  

In the course of the evaluations by Dr. Traum and Dr. Loy, 
numerous hormone tests were conducted, including estrogens, 
follicle stimulating hormone (FSH), and luteinizing hormone 
(LH), with findings in the menopausal range, and a resulting 
diagnosis of premature ovarian failure of unknown etiology.  
In addition, a chromosome test was normal.  Once the 
diagnosis was established, she was started on oral 
contraceptives as hormone replacement.  

Subsequent records show the continued presence of premature 
ovarian failure, of unknown etiology.  A pelvic ultrasound 
examination in October 1998 disclosed no pathology, including 
of the ovaries.  

Although she had three VA gynecological examinations with 
respect to her premature ovarian failure, only one of these 
addressed the possibility of premature ovarian failure during 
service.  On this October 2004 examination, conducted by the 
chief of the gynecological section at a VA facility, the 
examiner noted that the veteran was using contraceptive pills 
during most of her active service, which "could have" 
masked the fact that she might have been suffering from 
premature ovarian failure during that time.  However, he 
concluded that the etiology of premature ovarian failure was 
unknown in most cases, and that there was no way that anybody 
could determine the etiological factor of her premature 
ovarian failure.  

Thus, although the veteran had some isolated abnormalities in 
her menstrual cycle in service, while taking birth control 
pills, contrary to her current recollections, the May 1992 
record (many years earlier) did not disclose any 
abnormalities.  Although the Board does not doubt the 
sincerity of the veteran's current recollections, the 
contemporaneous evidence, that is, evidence recorded at the 
same time or immediately after the events in question, is 
more probative than evidence based on recollections of events 
that occurred a number of years earlier.  

She started again on oral contraceptives, and abnormalities 
in her cycle were demonstrated in 1996, when she failed to 
have a period for many months.  Complete work-ups in 1996 and 
1997 by different physicians both resulted in the conclusion 
that she had premature ovarian failure, of unknown etiology, 
and the subsequent records do not show that a cause for her 
premature ovarian failure has ever been identified.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he or she experienced; for example, 
she is competent to report that she incurred certain injuries 
during service or that she experienced certain symptoms such 
as pain or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.

The evidence establishes that the veteran currently has 
premature ovarian failure, and there is competent evidence of 
some isolated abnormalities in the veteran's menstrual cycle 
during service.  The evidence that is lacking in this case is 
medical evidence of a nexus linking the premature ovarian 
failure, diagnosed 6 years after service, to these isolated 
findings during service, or otherwise to service.  The 2004 
VA examination, requested for this purpose, resulted only in 
a conclusion that it "could have" been present during 
service, but masked by the oral contraceptives.  

However, he stopped short of drawing any conclusion that 
premature ovarian failure was (or was at least as likely as 
not) of service onset.  The possibility that a condition 
"could have" been present is not sufficient to raise a 
reasonable doubt.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for cause of death).   

The Board observes that the evaluations by Dr. Traum and Dr. 
Loy elicited a family history of similar symptoms, as 
discussed above.  However, such a history is not relevant to 
the issue of direct service incurrence; for service 
connection on that basis, it must simply be shown that the 
disorder was initially manifested in or aggravated by 
service, just as for any other claim based on direct service 
connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  In this regard, 
although there is much later evidence from the veteran of a 
history that oral contraceptives were prescribed prior to 
service due to irregular menstrual cycles, there is no 
indication in the service medical records that such was the 
case, and this earlier evidence is more probative.  In any 
event, since premature ovarian failure was not shown in 
service, further discussion of whether the condition existed 
prior to service is not necessary.  See 38 U.S.C.A. §§ 1111, 
1137, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

Gulf War Exposure to Toxins

The veteran also argues that she was exposed to toxins while 
in the Persian Gulf War which caused premature ovarian 
failure.  She notes that a Persian Gulf Registry report 
includes reports of infertility, and believes that this 
provides a reasonable doubt in her favor.

Service department evidence shows that she served in 
Southwest Asia from September 1990 to April 1991.  According 
to a July 1997 letter from the DOD's Special Assistant for 
Gulf War Illnesses, it had been determined that her unit was 
near an area of during demolition of Iraqi weapons which 
occurred on March 10, 1991, and which may have released nerve 
agents sarin and cyclosarin into the air, and as a result, 
exposure to a very low level of nerve agents was possible.  
She was informed that analysis showed that the exposure 
levels would have been too low to cause any symptoms at the 
time.  Although a brief, low level exposure to nerve agents 
would be unlikely to cause long-term health problems, 
nevertheless, the DOD and VA were undertaking studies of any 
potential health affects.  

After she received this letter, she mentioned it in the 
course of her evaluation in July and August 1997 with Dr. 
Loy, who advised that she undergo recommended testing with 
the VA.  He noted an impression of premature ovarian failure 
of uncertain etiology, and history of toxin exposure in the 
Gulf War theater, but did not indicate a causal connection.  

In October 1997, the veteran was informed that her recent 
examination in connection with the VA Persian Gulf Registry 
had disclosed certain problems, including premature 
menopause.  This examination is not of record, but the 
veteran testified at her hearing that the examination did not 
establish a connection to her Gulf War service.  
Subsequently, the veteran underwent three VA gynecological 
examinations to determine whether her premature ovarian 
failure was due to exposure to toxins in the Gulf War.  In 
addition, one of her treatment providers provided an opinion 
on her behalf.  These opinions will be briefly summarized.

The first, a VA gynecological examination in April 1999, 
noted that exposure to various toxins and chemicals was one 
of the many causes of premature ovarian failure.  He noted 
that the primary cause is idiopathic, which is unknown.  He 
indicated that review of the statistics from the Persian Gulf 
War did not indicate, to date, that premature ovarian failure 
has been listed as one of the findings; in fact, he had been 
unable to determine any such cases.  He emphasized that this 
did not indicate that the exposure to the Persian Gulf War 
was ruled out as the cause.  He stated that the primary 
exposures in the Persian Gulf War were the neurotoxins as 
well as immunizations; however, a review of the literature 
concerning premature ovarian failure was very inconclusive 
concerning the role that toxins and chemicals play.  Although 
it was well accepted that toxins and chemicals can play a 
role in premature ovarian failure, it was not known whether 
the toxins and chemicals in the Persian Gulf War could play 
any role with this diagnosis.  It was concluded that the 
veteran's diagnosis fell "into a gray area of medicine in 
which there is no answer."

The second, in October 1999, noted that the veteran said that 
while in the Persian Gulf, she was close to an incident of a 
possible chemical, bacteriological, or radiological attack.  
The examiner stated that there was no way to provide or 
disprove that any service events had anything to do with her 
premature ovarian failure.  Although it was known that 
chemical toxic agents could affect genetically sensitive 
tissues such as ovaries, there was no way it could be proved 
or disproved at the present time.  

According to a November 2002 letter from a VA nurse 
practitioner who was involved in the veteran's treatment, the 
veteran's premature ovarian failure, for which a definitive 
cause had not been identified, could have been caused by 
exposure to toxic substances in the military, including 
smoke, fumes, petrochemical fumes, pyridostigmine exposure, 
and exposure to dead animals and bodies.  

Finally, on a report of a VA gynecological examination in 
October 2004, the examiner noted that the etiology of 
premature ovarian failure was unknown in most cases.  Some 
causes, specifically, chromosomal abnormalities or autoimmune 
disorders, had been ruled out in her case.  He concluded, 
"[a]bout the only possible explanation for her premature 
ovarian failure could be that radiological or nuclear attack 
that her unit had while she was in he Persian Gulf War (C 
File review reveals she was having menstrual problems before 
the Gulf War-1988), and that is just a possible explanation, 
but there is no way that anybody can determine what is the 
etiological factor of her premature ovarian failure."  (The 
Board notes that the source of "radiological or nuclear 
attack" is unknown; certainly the veteran has never claimed 
to have been in a nuclear attack, nor is there evidence that 
such occurred during the Gulf War.)

As can be seen, none of these opinions goes beyond stating 
that it is possible that her premature ovarian failure could 
have been caused by exposure to various toxins in the Gulf 
War.  Added to that uncertainty is the fact that the only 
toxins to which there is any corroboration of exposure is to 
low levels of the nerve agents sarin or cyclosarin, which 
were not specifically mentioned in any of the opinions.  As 
discussed above, a medical opinion that is speculative does 
not invoke application of the doctrine of reasonable doubt.  
See, e.g., Morris; Bloom, supra.  

The veteran contends that a Persian Gulf Registry report 
included reports of infertility among Gulf War veterans, and 
she feels that this establishes a reasonable doubt in her 
favor.  However, there are many different causes of 
infertility, and the VA examiner in April 1999 did not find 
any references in his review of the Registry specifically to 
premature ovarian failure.  The veteran is not competent to 
provide medical evidence, or to interpret the statistical 
significance of raw scientific data.  

A preponderance of the evidence describes a state of proof 
that persuades one that a point in question is more probably 
so than not.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).  Thus, if the Board is persuaded that it is more 
probable than not that the veteran's premature ovarian 
failure was not due to service events, the claim must be 
denied.  Id.  If the evidence is in favor of the veteran, or 
in equipoise, i.e., evenly balanced, or "too close to 
call," the veteran prevails.  Id.; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  While it is possible that she was 
exposed to toxins in service, and it is possible that such 
toxins may have caused her premature ovarian failure, a mere 
possibility is not sufficient to place the evidence in 
equipoise.   

The Board observes that VA is still engaged in collecting 
health data on Gulf War veterans.  In January 2000, the 
veteran was scheduled for an examination by the Persian Gulf 
Center in Houston, but she had to cancel this examination 
because she had recently started a new job.  She is advised 
to reschedule this examination, if feasible, because, even if 
there is no evidence of an association between premature 
ovarian failure and Gulf War shown at that time, adding the 
information regarding herself to the registry can only help 
any future consideration.  

In addition, she argues that service connection should be 
granted on the basis of menstrual disabilities, as an 
undiagnosed illness, under the law pertaining to service 
connection for Persian Gulf veterans.    

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

A qualifying chronic disability may also include a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  The 
term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent  
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii).  

While "menstrual disorders" are included on the list of 
disorders in the regulation, premature ovarian failure is a 
diagnosis, and, while the etiology is unclear, the 
pathophysiology is conclusive-the cessation of ovarian 
function.  Thus, it is not an undiagnosed or medically 
unexplained condition, as defined by law.  Accordingly, 
service connection is not warranted on a presumptive basis.

Summary

The veteran believes that the evidence in support of her 
claim warrants a grant of service connection, with the 
resolution of reasonable doubt in her favor.  However, the 
medical evidence, to the effect that premature ovarian 
failure "could" have been due to or present in service, or 
that such is "possible," is speculative.  She, as a 
layperson, is not competent to offer an opinion on medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997)Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Similarly, the Board is prohibited from making conclusions 
based on its own medical judgment.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Without medical evidence establishing 
that, at a minimum, it is at least as likely as not that the 
consistent with the probable results of such known hardships.

Premature ovarian failure was first diagnosed several years 
after service, and the evidence as to whether it was 
initially manifested in service, or that it was caused by 
inservice events, is speculative, and, as such, insufficient 
to establish service connection.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1365; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

A VCAA notice letter sent to the claimant in April 2003 
advised her of the information necessary to substantiate a 
claim for service connection, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   She was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  Another letter was sent to her in September 2004 
addressing the progress made in obtaining evidence.  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case, and 
supplemental statements of the case, she was provided with 
specific information as to why the particular claim was being 
denied, and of the evidence that was lacking.  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, she was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the October 2002 and June 2005 supplemental 
statements of the case, and she was otherwise fully notified 
of the need to give to VA any evidence she had pertaining to 
the claim.  There is no allegation from the claimant that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of the claim.  In addition, the 
appellant's September 2003 hearing included a thorough 
discussion as to the possible existence of any potentially 
relevant evidence, as well as the evidence needed to 
substantiate the claim.  When considering the notification 
letters, the rating decision on appeal, and the statements of 
the case, as a whole, the Board finds that she was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claims were 
readjudicated and an additional SSOC was provided to the 
veteran in June 2005.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  All post-service medical evidence initially identified 
by the appellant has been obtained, and although he later 
alluded to some earlier treatment records, at his hearing, he 
indicated that these were unavailable.  The claimant has at 
no time referenced outstanding records that he wanted VA to 
obtain, and, an October 2004 statement, said that she had no 
additional evidence.  

The Board notes that the evidence indicates that the 
appellant was afforded a Persian Gulf protocol examination in 
1997, which is not of record.  However, the diagnoses 
resulting from that examination are of record, and the 
appellant states that the examination did not provide any 
link to service.  The duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  In this case, the 
examination would do no more than confirm the appellant has 
premature ovarian failure, a fact readily ascertainable from 
the evidence of record.  The appellant states that the 
examination did not render an opinion that her premature 
ovarian failure began during, or was due to, service.  Six 
other medical opinions of record (four specifically for that 
purpose), dated before and after that examination, failed to 
provide a nexus to service.  

For the same reasons, although it appears that the record may 
not contain every VA record of gynecological treatment, the 
current diagnosis of premature ovarian failure is well 
established, and there is no indication, in the available 
records, or from the veteran, that any of the missing records 
have a possibility of establishing the missing element in 
this case-a nexus to service.  There is no point, then, in 
delaying resolution of this case to obtain records that would 
clearly have no bearing on the outcome of the claim.

The veteran has been afforded three VA examinations to 
determine whether there is a nexus between premature ovarian 
failure in service, and there is no reasonable possibility 
that yet another medical opinion would yield any new 
information.  VA satisfied its duties to inform and assist 
the claimant at every stage of this case.  Therefore, she is 
not prejudiced by the Board considering the merits of the 
claims in this decision.


ORDER

Service connection for premature ovarian failure is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


